—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered February 25, 1998, convicting him of robbery in the first degree and attempted escape in the first degree, upon a jury verdict, and imposing sentence.
*604Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The Supreme Court properly discharged two sworn jurors as “grossly unqualified” (CPL 270.35 [1]), since they each possessed a state of mind which would prevent the rendering of an impartial verdict (see People v Buford, 69 NY2d 290 [1987]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Smith, Luciano and Cozier, JJ., concur.